     Case 1:20-cv-03265-MHC-RDC Document 36 Filed 02/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


PAUL ZWIER,

        Plaintiff,
                                               CIVIL ACTION NO.
v.
                                               1:20-cv-03265-MHC-RDC
EMORY UNIVERSITY; and
JAMES B. HUGHES, JR.,

        Defendants.

                                       ORDER

        Before the Court is the parties’ Joint Motion to Extend Discovery and to Stay

the Case Pending Mediation (Doc. 35). Per the Court’s Scheduling Order (Doc. 23),

the six (6)-month discovery period for this matter is bifurcated, with the initial three

(3)-month period devoted exclusively to written discovery having already expired

on February 12, 2021. The second three (3)-month discovery period devoted to

depositions and any additional written discovery began immediately thereafter, and

is currently scheduled to expire on May 12, 2021. The parties have elected to attempt

resolution of this matter through private mediation, currently scheduled for April 8,

2021, and they have filed the instant motion to stay all proceedings in this Court so
  Case 1:20-cv-03265-MHC-RDC Document 36 Filed 02/26/21 Page 2 of 2




that they may dedicate resources accordingly to that effort. No depositions have yet

taken place.

      Upon consideration and for good cause shown, the parties’ motion (Doc. 35)

is GRANTED. All proceedings in this matter are stayed through April 15, 2021.

The parties are DIRECTED to file with this Court on or before that date a status

report regarding the parties’ progress in this matter. Unless otherwise ordered by this

Court, the remaining discovery period devoted to depositions and any additional

written discovery shall commence thereafter on April 16, 2021 and extend through

and include July 12, 2021. Motions for summary judgment are now due on or before

August 11, 2021. If neither party files a motion for summary judgment, the proposed

Consolidated Pretrial Order is due by August 18, 2021.

      IT IS SO ORDERED on this 26th day of February 2021.




                                              REGINA D. CANNON
                                              United States Magistrate Judge




                                          2
